Citation Nr: 0522161	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1968 to 
October 1970, to include service in the Republic of Vietnam 
from August 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for PTSD.  The veteran 
appealed that decision, and the case initially came before 
the Board in August 2001.  A Board decision of August 2001 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for PTSD, and 
remanded the claim to the RO for further development of that 
claim and adjudication of that and other newly raised claims.

The record shows that a prior rating decision of October 1992 
denied service connection for PTSD because of the absence of 
confirmatory evidence of combat service, of wounds, or of a 
verified stressor, and the veteran appealed that decision.  
That appeal was previously before the Board in September 
1996, at which time the Board determined that the claim for 
service connection for PTSD was well-grounded, and remanded 
that issue to the RO for verification of the veteran's 
claimed in-service stressors through the offices of the 
Environmental Support Group (ESG), now the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  That development was satisfactorily completed 
and the case returned to the Board.  A Board decision of 
November 1999 denied service connection for PTSD, and the 
veteran and his representative were provided copies of that 
document.  That Board decision constitutes the last final 
decision denying that claim prior to the claimant's 
undertaking to reopen his claim for service connection for 
PTSD in February 2000.

In February 2000, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.  The rating decision of April 2000 denied the claim 
for service connection for PTSD on the grounds that the 
additional evidence submitted failed to establish the 
veteran's exposure to a verified stressor, or to corroborate 
his history of stressful events, and was thus not material to 
the claim.

The veteran submitted a notice of disagreement in May 2000 
and timely perfected his appeal in July 2000.  The veteran 
participated in a Central Office Board hearing in June 2001.  
A transcript of which has been associated with the claims 
folder.  This case came before the Board in August 2001.  The 
Board determined that the veteran had submitted evidence 
sufficient to reopen his claim for service connection for 
PTSD.  The Board reopened the claim and remanded it for 
further development.  The case was returned to the Board in 
December 2003.  The Board again remanded the claim for 
further development, specifically to obtain a VA PTSD 
examination.


FINDINGS OF FACT

1. The veteran does not have psychiatric symptoms that meet 
the criteriafor a diagnosis of PTSD based on his claimed in-
service stressors.

2. During service, the veteran did not engage in combat with 
the enemy.

3. The evidence of record does not verify the occurrence of 
any of the veteran's claimed in-service stressors. 


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.159(c)(2), 3.303, 3.303(b), 3.307(a)(1), 3.304, 4.130 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  
First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated September 2001, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (b)(1) (2004).  The 
September 2001 letter informed the veteran that the RO would 
make reasonable efforts to obtain medical records, employment 
records or records from Federal agencies on his behalf.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The original September 2001 letter informed the 
veteran that he would receive a separate letter to address 
what he needed to submit in order to substantiate his claim.  
Later in September 2001, the veteran received a second letter 
from the RO that requested the veteran describe his traumatic 
experiences in service, provide a current diagnosis of PTSD 
and to inform the RO if he were seeking treatment from a 
private physician.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The September 2001 letter requested that 
the veteran provide any additional information with regard to 
his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Background

The veteran had active military service in the Army from 
February 1968 to October 1970, including a period of Vietnam 
service from August 1968 to October 1970.  His service 
medical records show that in November 1968 he complained that 
he was nervous, shaky, and was sweating since that morning, 
and he had not experienced such problems before.  When being 
evaluated for headaches in September 1970, he complained of 
nervousness and it was noted he appeared anxious.  An October 
1970 service separation examination was negative for a 
psychiatric disorder.

The veteran's service personnel records show that his 
military occupational specialty was that of an airframe 
repairman, and when in Vietnam he was assigned to various 
aviation companies.  His decorations included the National 
Defense Service Medal, expert M-14 badge, SPS M-16 badge, 
Vietnam Campaign Medal with 60 device, Vietnam Service Medal, 
Army Commendation Medal, and 4 O/S Bars.  His campaigns 
included the Tet 69 Counteroffensive and the Vietnam 
Counteroffensive Phases V and VI.

In October 1990, the veteran filed a claim of service 
connection for PTSD.

On the December 1990 VA psychiatric examination, the veteran 
reported he had experienced psychiatric symptoms from the 
late 1960s to the present.  He denied any psychiatric 
treatment between discharge from service and his 
hospitalization at the VA medical center (VAMC).  The veteran 
reported he served in Vietnam and liked fighting.  He stated 
he enjoyed slaying the enemy during his tour with the 185th 
reconnaissance unit.  He reported two stressful combat 
experiences.  He stated his first stressful encounter 
occurred shortly after arriving in Vietnam.  He reported he 
saw a rocket pass through another soldier.  He related his 
other stressful experience involved him patrolling with a 
partner.  He stated he and his partner broke up and when he 
found him, he was dead with his head cut off.  He stated he 
attempted suicide in service.  On mental status examination, 
he complained of suicidal ideation, mood problems, sleep 
disturbance, nightmares, disinterest in activities, guilty 
ruminations about Vietnam and other experiences, anergia, 
auditory hallucinations, panic episodes, and difficulty 
concentrating.  He was diagnosed as having chronic major 
depression, PTSD, panic disorder with agoraphobia, alcohol 
abuse, and a personality disorder.

In a December 1990 statement, the veteran reported when his 
plane landed in Vietnam the Viet Cong (VC) were making an 
attack on the landing field.  He stated when he was leaving 
the plane, he saw a helicopter blow up after lifting off the 
landing field.  At that time, he claimed someone grabbed him 
and gave him a weapon to shoot anything coming across the 
field.  He related being ambushed on a convoy trip.  He 
stated a truck he was riding in was almost destroyed and that 
several were killed in another truck.  He reported going into 
an old building and finding 150 to 200 dead bodies.  He 
described an incident involving a helicopter that crashed.  
He alleged he and another individual were sent to examiner 
the wreckage.  He reported most of the people were dead and 
that he had to fire on the enemy during that time.  He 
related he witnessed 7 or 8 men killed by a 122 that did not 
go off right away.  He also related that he was injured in 
combat.  He stated he had retained metal in his body and that 
the bones in his face were broken.  He reported seeing a 
rocket go through the belly of a man.  He also reported being 
poisoned in service.  He stated he was ambushed when he was 
sent for supplies.  He related that when he was working on an 
airplane, he saw a person loading a rocket.  He stated the 
rocket exploded and blew off both the person's legs and 
caused injury to his eyes.

A January 1991 medical report revealed a diagnosis of PTSD 
and dysthymic disorder.

Outpatient treatment reports from 1990 to 1991 revealed the 
veteran complained of suicidal ideation, depression, anxiety, 
and anger. He related having marital problems.  PTSD and a 
personality disorder were diagnosed during this time.

In April 1991, the veteran was admitted to the VA hospital 
with complaints of depression and suicidal ideation.  He 
reported having flashbacks and nightmares of Vietnam.  He 
described recurring nightmares in detail and flashbacks which 
consisted mainly of seeing wounded soldiers and friends.  The 
admission and discharge diagnoses were PTSD, adjustment 
disorder with mixed emotional features and a personality 
disorder.

VA outpatient treatment records from 1992 and 1993 show the 
veteran received psychiatric treatment for depression, anger, 
impulse control problems, suicidal and homicidal ideations, 
and marital problems.  The diagnoses were dysthymic disorder, 
mixed substance abuse, mixed personality disorder and PTSD.  
At times, the veteran was determined not to have PTSD.

In March 1993, the veteran presented to the VA hospital with 
complaints of depression and suicidal ideas for the past 
month.  He also complained of auditory hallucinations.  He 
stated he had trouble sleeping.  He complained of nightmares 
and flashbacks of Vietnam.  He gave a history of spending 2 
1/2 years in Vietnam.  He stated he did various jobs in 
Vietnam and that he saw heavy combat.  When asked to describe 
his combat experiences, he was vague.  He claimed he was 
wounded by mortar fire and that he was now sensitive to light 
in his eyes.  The April 1993 discharge diagnoses were 
dysthymic disorder, alcohol abuse/dependence by history, a 
personality disorder and history of PTSD.

During a July 1993 RO hearing, the veteran reiterated his 
claimed stressors.  His representative stated that a friend 
of the veteran, by the name of Larry Hardin, was killed in 
service.  The veteran reported he was currently receiving 
treatment for PTSD.  The veteran's wife testified regarding 
the veteran's nightmares of Vietnam.

In September 1993, the veteran was admitted to the hospital 
with complaints of increased depression and suicidal ideas.  
The diagnoses were adjustment disorder with mixed emotions, 
PTSD by history, and borderline personality disorder.  Upon 
discharge in October 1993, the diagnoses were major 
depression, substance abuse, and personality disorder, not 
otherwise specified (mixed with borderline and dependent 
features).

In a December 1993 statement, the veteran stated that in 
August 1968, just as his plane landed in Vietnam, it was hit.  
Upon landing in Vietnam, he reported seeing a helicopter blow 
up.  He stated he was given a weapon and put in a hole and 
told to shoot anyone who came across the runway.  He claimed 
this happened in Zion or Long Ben.  He stated he was in Bam 
Me Thou from August 1968 to February 1970 and was involved in 
a lot of fighting.  He stated the VC would fire machine guns 
mortars, and 122 rockets.  He stated snipers would come out 
at night.  He stated he killed a sniper with a M-79.  He 
claimed he had to help put a man by the name of Haines brain 
back in his head.  He stated he ran fire fights with Horce 
Ware.  He stated he flew missions in fixed winged aircraft 
and helicopters.  He stated he saw a rocket go off as it was 
being loaded in a helicopter and that a person's leg was 
blown off.  He stated he saw a man get hit by a rocket which 
went through him, taking his insides with it.  He related he 
was hit with a mortar which caused hearing loss and broke 
bones in his face.  He stated he was poisoned and the 
hospital sent him back to his room because there was nothing 
they could do for him.  He stated while in Vietnam he found 
out a close friend of his was killed by the name of Larry 
Harden.  He listed some of the individuals who served with 
him in Vietnam. He submitted pictures of the people he 
claimed served with him.

In April 1994, the veteran voluntarily admitted himself to 
the hospital due to suicidal ideation.  While hospitalized, 
the veteran complained of having flashbacks, nightmares, and 
frequent awakenings.  The June 1994 discharge diagnoses were 
dysthymic disorder, PTSD, alcohol abuse and a personality 
disorder.

In an October 1996 letter, the U.S. Army and Joint Services 
Environmental Support Group (ESG) [now referred to as the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)], stated Operational Reports-Lessons 
Learned from November 1968 to October 1970 revealed that 
enemy attacks occurred at Dong Ba Thin and Phu Hiep, the 
documented base area locations of the veteran's assigned 
units and Ban Me Thuot, the location mentioned by the 
veteran.  ESG noted the veteran stated that upon his arrival 
in Vietnam the air base was attacked but he did not provide 
the location of such attack.  They stated that in order to 
conduct further research the veteran must provide the 
location.  ESG reported the U.S. Army casualty files did not 
list him as wounded or injured in Vietnam.  ESG also reported 
casualty files listed specialist four (SP4) Larry O. Harden 
as killed in action in Vietnam in January 1971 (after the 
veteran was discharged from service) and listed SP4 Dennis A. 
Haines as killed in action in February 1970 while assigned to 
the 25th Infantry Division (a different unit than the 
veteran's).  ESG stated in order to provide research 
concerning other casualties, the veteran must provide more 
specific information.  ESG noted the veteran's DA Form 20 did 
not indicate he received the Air Medal (AM) while in Vietnam, 
and as a result it was unable to document the veteran 
participated in aerial flight operations while in Vietnam.  
They stated they could only verify by his DA Form 20 that the 
veteran was an airframe repairman assigned to an aviation 
unit during his tour of duty in Vietnam.

In December 1996, the RO wrote the veteran and asked him to 
submit more specific information as outlined by ESG, in order 
to verify his alleged stressors.  The veteran did not respond 
to such request for information.

In November 1999, the Board denied the veteran's claim for 
service connection for PTSD on the merits.

Duplicative service personnel records were submitted in 
February 2000.

In the veteran's May 2000 notice of disagreement, he wrote 
that just before returning from Vietnam, he attempted 
suicide.  He wrote that he went to a psychiatrist and was 
diagnosed with battle disease.  He wrote that the 
psychiatrist in Vietnam advised him to seek psychiatric help 
once back in the United States, but that he did not.

Dr. L.H., a licensed psychologist, wrote a letter dated April 
2001.  He wrote that he saw the veteran initially in January 
1998, as a self-referral seeking help for emotional distress.  
He wrote that he was continuing to treat the veteran for 
severe emotional distress, and that the established diagnosis 
was major depression, recurrent, with anxiety and chronic 
pain problems; and PTSD.  He wrote that the GAF score was a 
35.  Dr. L.H. also submitted a letter dated January 2000.

The veteran was afforded a hearing before a traveling member 
of the Board in June 2001, a transcript of which has been 
associated with the claims folder.  He related an incident in 
which a person's head was cut off.  He related mortar attacks 
at Ban Me Thuot.  He described an incident where a rocket 
went through someone's stomach that was with the 223rd 
Helicopter Company.  He also described an incident in June or 
July 1969 where a rocket landed in a group of people, and 
they started kicking it off, and then it went off.  He 
testified that a plane crashed into a school after landing 
poorly on a runway.  He described being medically evacuated 
to Nha Trang and sustaining shrapnel to the leg (pages 16-
18).  He described arriving in Vietnam at Long Binh, and 
spending the night in a foxhole and going to Qui Nhon the 
next day.  He described a building where the enemy had 
slaughtered a lot of people.

This case came before the Board in August 2001 to determine 
whether the veteran had submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for PTSD.  The claim was remanded for further 
development.

In March, September and December 2002, the RO sent letters to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to verify the stressors alleged by the veteran.  
In January 2003, USASCRUR responded that the RO did not 
provide sufficient information to conduct meaningful research 
for the veteran.  The information provided must include the 
complete unit designation down to company level; to include 
those of any aircraft involved, specific combat incidents 
including date, place and type and the names of friends in 
the unit that were killed or wounded in action.

In December 2003, this case came before the Board.  It was 
remanded back to the RO to obtain a VA psychological 
examination.

In March 2004, Dr. L.H. sent a letter that detailed the on-
going treatment of the veteran.  The established diagnosis 
was major depression with anxiety and chronic pain problems 
and PTSD.  Dr. L.H. noted that the veteran's multiple 
impairments prevented him from participating in any 
substantial gainful employment.  He was considered to be 
totally and permanently disabled and required continued 
intensive treatment.

In December 2004, the veteran submitted to a VA PTSD exam, 
conducted by two psychiatrists who were qualified to diagnose 
PTSD.  Following a thorough review of the claims folder and 
discussion with the veteran, the examiners stated that in 
their opinion the veteran did not fulfill the required 
stressor criterion for a diagnosis of PTSD, per the DSM-IV 
criteria.  His description of events in Vietnam continued to 
be vague.  He was unable to provide any detail and tended to 
embellish his stories.  The veteran did not spontaneously 
endorse any avoidance symptoms, which suggested a lack of 
avoidance symptoms. He mentioned some re-experiencing that 
occurred several times per week.  As his record indicated, 
his endorsement of symptoms related to PTSD had been 
inconsistent over the years.  There was no recent mention of 
PTSD symptoms in his interactions with his regular 
psychological examiner at the VAMC.

The veteran obtained a score of 150 on the Mississippi Scale 
for Combat-Related PTSD.  A score of such magnitude suggested 
over-reporting of symptoms, which appeared consistent with 
his presentation of "stressors" and symptoms during the 
interview.  He also obtained a score of 39 on the Beck 
Depression Inventory, which would typically be consistent 
with extremely severe depression and is inconsistent with his 
clinical presentation and daily functioning.  On the SCL-90-
R, he endorsed 88 of 90 items.  He endorsed 39 of the 88 in 
the extremely severe range and 31 of the 88 in the quite a 
bit range.  Overall, his testing results suggested over-
reporting of symptoms and were not consistent with a 
diagnosis of PTSD.  The veteran's multiaxial assessment was 
as follows:

Axis I:	Dysthymic disorder (not associated with his 
military service, likely secondary to his 
personality disorder.) 
Axis II:	Personality disorder NOS with borderline 
features. 
Axis III:	Deferred 
Axis IV:	Interpersonal difficulties, inconsistent 
housing 
Axis V:	Current Global Assessment of Functioning = 60

In summary, the examiners found that the veteran did not 
fulfill the diagnostic criteria for PTSD.  It appeared that 
his long-standing difficulties were secondary to his 
personality disorder.  He reported no recent use of alcohol 
or abuse of pain medication.  He had not had any recent 
psychiatric hospitalizations.  He appeared to be competent to 
manage any benefit payments in his own best interest.  The 
severity of his psychiatric symptoms would not preclude 
employment.

In June 2005, the veteran submitted a lay statement from his 
former wife.  The letter stated that the veteran and his ex-
wife had been married for 25 years.  The veteran's ex-wife 
stated that each time the veteran had returned from Vietnam, 
his attitude was worse and when he returned from Vietnam 
permanently, he was abusive.  The veteran allegedly had 
terrible flashbacks, experienced headaches and attempted 
suicide multiple times.

IV.  Analysis

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).  With 
regard to the second PTSD criterion, evidence of in- service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2004).

Section 1154(b) of 38 U.S.C.A. requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
credible evidence, which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  More over, as previously stated, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
at 395-396 (1996); see also Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

Discussion

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and a claimed in-service 
stressor.  See also Moreau, supra.

With regard to element (1), the claims folder contains both 
positive and negative evidence.  

The veteran has submitted outpatient treatment records from 
the VA Pittsburgh Health Care System - Highland Drive 
Division covering the period 1990 to 2002.  The veteran was 
seen by Dr. D. between 1990 and 1996.  In a January 1996 
report, the examiner provided a treatment summary and 
diagnosed the veteran with borderline and dependent features.  
The veteran was also seen by Dr. S. between September 2001 
and June 2002.  The examiner diagnosed the veteran with PTSD; 
however the vast majority of the sessions dealt with current 
stressful situations and was structured to provide the 
veteran with additional coping skills.  The examiner noted 
that the veteran was seen on 37 separate occasions; however, 
in only three of the progress notes was there any mention of 
Vietnam.  The examiner also noted that the veteran had been 
abused and neglected during his childhood, which affected his 
interpersonal relationships and coping skills.
The veteran was psychiatrically hospitalized at the VA 
Pittsburgh Healthcare System - Highland Drive Division on 
several occasions.  Most recently in January 1997.  The 
veteran's discharge diagnoses were alcohol dependence, a 
history of PTSD and a history of a personality disorder.  The 
veteran has been seen on an outpatient basis since 1997 and 
has been diagnosed with dysthymic disorder, alcohol 
dependence in sustained remission and a personality disorder 
NOS since October 1998.  There has been no further diagnosis 
of PTSD in the veteran's VA medical records.

The veteran also submitted two virtually identical letters 
from Dr. L.H., his private physician, dated April 2001 and 
March 2004.  The physician stated that he had treated the 
veteran since January 1998 and that the veteran suffered from 
major depression with anxiety, chronic pain problems and 
PTSD.

Following the VA PTSD examination in December 2004, the panel 
of two psychiatrists found that the veteran did not fulfill 
the diagnostic criteria for PTSD.  It appeared that his long-
standing difficulties were secondary to his personality 
disorder.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  As is true with any piece of evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Also, the Court has rejected the 
"treating physician rule," which holds that opinions of the 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant.  See Guerrieri.
The veteran's private physician, Dr. L.H., was not shown to 
have reviewed the veteran's claims folder when he stated that 
the veteran suffered from PTSD.  Additionally, he provided no 
specific basis or clinical records to support his opinion.  
In reaching his conclusion, he made vague reference to the 
veteran's time in Vietnam.  The VA obtained extensive VA 
treatment records from the 1990's and later and there were 
only several references to PTSD, and none after 1998.  The VA 
staff members who did diagnose the veteran with PTSD did not 
review his claims folder.  As such, the Board does not find 
Dr. L.H.'s unsupported opinion or the VA outpatient treatment 
records persuasive.  

The only other evidence of record supporting the veteran's 
claim are the personal statements made by he and his ex-wife.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran or his wife is a 
physician.  Therefore, as lay persons, they are not competent 
to provide evidence that requires medical knowledge because 
they lack the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he has a credible diagnosis 
of PTSD, the first element of 38 C.F.R. § 3.304(f) has not 
been met.

Element (2) requires credible supporting evidence that the 
claimed in- service stressor actually occurred.

Combat Status

The requirements for verification of a stressor event are 
largely determined by whether the veteran engaged in combat 
with the enemy during his period of active military service.  
The veteran has described in considerable detail having been 
in combat in Vietnam, the credibility of which will be 
addressed below; however, the Board is unable to identify 
satisfactory objective evidence which proves this assertion.

First, the Board notes that the veteran did not receive any 
awards or decorations indicative of combat participation.  
His Department of Defense Form-214 shows that he received 
several medals, to include the Vietnam Service Medal, the 
Vietnam Campaign Medal, the National Defense Service Medal 
and the Army Commendation Medal, but the Board finds that 
none of these awards is conclusive on the issue of combat 
status.

The Vietnam Service Medal was awarded to all members of the 
U. S. Armed Forces serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspace there over in direct support of operations in 
Vietnam.  See Army Regulation 672-5-1.

The Republic of Vietnam Campaign Medal was also awarded to 
all service personnel who served in that theater of 
operations for at least 6 months between March 1, 1961 and 
March 28, 1973, and so it, too, is not determinative by 
itself of combat participation.  It bears mentioning that 
this medal was awarded to those individuals that served less 
than 6 months, but only if they were wounded by hostile 
forces, captured by hostile forces but later escaped or were 
rescued or released, or were killed in action or otherwise in 
the line of duty.  None of these circumstances apply to the 
facts of this case. 

The National Defense Service Medal was awarded for honorable 
active service for any period between June 27, 1950 and July 
27, 1954, between January 1, 1961 and August 14, 1974, and 
between August 2, 1990 and November 30, 1995.  For the 
purpose of the award, the following persons were not 
considered to be performing active service:  (1) Guard and 
Reserve forces personnel on short tours of duty to fulfill 
training obligations under an inactive duty training program.  
(2) Any person on active duty for the sole purpose of 
undergoing a physical examination.  (3) Any person on 
temporary active duty to serve on boards, courts, commissions 
and like organizations or on active duty for purposes other 
than extended active duty.  The National Defense Service 
Medal may be awarded to members of the Reserve Components who 
are ordered to Federal active duty, regardless of duration, 
except for the categories listed above.  The award of the 
National Defense Service Medal does not imply combat 
participation.  

The veteran's last medal, the Army Commendation Medal 
(ARCOM), is also not indicative of combat.  An Army General 
Order dated January 10, 1971, contains the following reason 
for earning the ARCOM: For meritorious service in connection 
with military operations against a hostile enemy force in the 
Republic of Vietnam.  There is no other citation to accompany 
the award of the ARCOM.

The Board notes as well that the veteran has not asserted or 
implied that he was awarded any decorations for combat.

Second, the veteran's service medical records show that he 
did not incur any injuries reflective of participation in 
combat, and his military personnel records provide no indicia 
of combat participation.  His duties and assignments do not 
suggest he had any combat role in Vietnam.

Furthermore, to the extent it can be implied from the 
veteran's contentions that all of Vietnam was a combat zone; 
this fact alone is insufficient to establish combat status.  
Setting aside whether this is a factually true statement 
about Vietnam during the period of U. S. combat operations in 
that country, 38 U.S.C.A. § 1154 requires that a veteran 
actually participated in combat with the enemy, meaning 
participation in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99.

In short, the Board places much greater weight of probative 
value on the official service department records than it does 
on the veteran's uncorroborated statements made in connection 
with his claim for VA disability benefits some 30 years 
later.  See 38 C.F.R. § 3.203 (2004); see also Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) [although the Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements] and Curry v. Brown, 7 Vet. App. 59 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran years after the events in 
question].

After reviewing the record, the evidence in favor of the 
veteran's alleged participation in combat consists 
exclusively of his unverified statements.  The objective 
evidence discussed above does not indicate any combat-related 
activity on the part of the veteran.  The Board therefore 
concludes that combat status has not been demonstrated in 
this case, and that the provisions of law pertaining thereto 
do not apply in this case.  Because it has not been shown 
that the veteran engaged in combat, the law requires that 
stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.

Corroboration of stressors

The veteran has provided statements alleging exposure to 
numerous purported stressors in Vietnam, including an 
incident in which a person's head was cut off, mortar attacks 
at Ban Me Thuot, an incident where a rocket went through 
someone's stomach who was with the 223rd Helicopter Company, 
an incident in June or July 1969 where a rocket landed in a 
group of people, and they started kicking it off, and then it 
went off, a plane that crashed into a school after landing 
poorly on a runway and entering a building where the enemy 
had slaughtered a lot of people.  The RO has attempted to 
verify these purported stressors without success.

It is the responsibility of the Board to determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  
Based on the evidence of record, which includes the RO's 
stressor verification efforts taken with the cooperation of 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), and for reasons explained in detail 
below, the Board is unable to verify the alleged incidents 
experienced by the veteran in service.




The first response from USASCRUR, dated October 1996, stated 
that based on the information provided, there was 
insufficient stressor information.  This included specific 
dates, within sixty days, locations, names of casualties, 
etc.  The RO sent a subsequent letter to USASCRUR in March 
2002, following the submission of an additional PTSD 
statement from the veteran.  He repeated the previous 
stressors, in more detail, but did not provide the RO with 
details necessary for an additional USASCRUR search.  
USASCRUR responded in January 2003 that the veteran had still 
not provided sufficient information to make a credible search 
of his unit records.  The veteran was provided with ample 
time and notification to provide the RO with such 
information, and he did not do so.  As such, the veteran's 
alleged stressors were not verified.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he ever experienced the 
stressors he claims to have experienced while in Vietnam, the 
second element of 38 C.F.R. § 3.304(f) has not been met.

For the sake of completeness, element (3) requires medical 
evidence of a causal nexus between PTSD and a claimed in-
service stressor.  As noted above, there is no credible nexus 
statement relating the veteran's current symptoms to a 
diagnosis of PTSD.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that a nexus statement exists 
regarding his alleged PTSD and experience in service, the 
third element of 38 C.F.R. § 3.304(f) has not been met.

In summary, the Board concludes that service connection for 
PTSD is not warranted.  The veteran is not entitled to the 
application of the benefit of the doubt because there is no 
reasonable doubt that could be resolved in his favor.  See 38 




U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  The 
benefit sought on appeal is accordingly denied.


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


